Mr. Justice Tantis delivered the opinion of the court: Claimant filed his claim herein on May 9, 1933 representing that on March 3, 1933 while employed by the State of Illinois as a mason laborer under the Department of Public Welfare; that on that date while in the course of his employment he was riding on a construction elevator from the upper levels of a building then under construction at the State Prison at Joliet (Stateville); that the brake of such elevator failed to hold and the elevator dropped with a crash, resulting in “A fracture of the middle third of the Os Caléis and a fragment being detached from the Navicular bone of the ankle”; that a temporary disability resulted, from which claimant at the time he filed his claim expected to lose about four months work. An award in the sum of One-thousand Dollars, ($1000.00) was requested. A Transcript of the evidence taken in said matter has been filed and counsel for claimant and respondent have both waived the filing of Abstracts, Briefs and Arguments. They have also filed a Stipulation as to what the evidence indicates, but as it is the duty of the court to determine what the facts are as disclosed from the evidence, its decision is based thereon, rather than on the Stipulation. From the testimony in the record it appears that claimant resided in Joliet, Illinois and was on the 3rd day of March, 1933, and intermittently prior to said time, employed by the Department of Public Welfare as a laborer. His wages were $6.00 per day for five and one-half days a week. On the day in question while employed in the construction of the new hospital at the Joliet Prison, and in the course of his duties, he went up to the third floor after some scaffolding on a construction elevator. One of the inmates was operating the engine — apparently the brake failed to work and the elevator hit the bottom with considerable force, throwing the claimant over backwards. According to his testimony he was carried to the hospital and a Prison Doctor, named Dr. Chmelik made an X-ray examination, then told claimant to go home and put ice on his injured right heel and ankle. Ten days later claimant went to Dr. Chmelik and asked about his fracture or dislocation, and the Doctor informed him there was none. Four weeks later he again called on the Doctor, who took a second X-ray and again told him ‘ ‘ everything was all right. ’ ’ Two and one-half weeks later claimant, on advice of counsel, consulted Dr. Arthur Schreffler, at Joliet, Illinois. The report of Dr. Schreffler appears in the record as “Exhibit A” and shows that, “He sustained a fracture of the middle third of the Os Calcis, with no displacement of the fragments.” The Doctor, in that same report, dated April 18, 1933, further states “It will be another eight or ten weeks before he will be able to do much work.” . After Dr. Schreffler had made the X-ray examination and the above report — Dr. Chmelik, under date of April 21, 3933, made a report of his X-ray examination of March 3, 1933, appearing in the record as “Exhibit B” in which he states “There is a fracture of the Os Calcis in its middle third; there is also a fragment detached apparently from the Navicular bone. Both are in good condition. Healing is proceeding in accordance with the lapsed time. In my opinion Mr. Brougham will be disabled until about May 10, 1933.” Under date of January 29, 1934 Dr. Chmelik made a further report stating the nature of the injury to be “Fracture of the Os Calcis in its middle third, fragment detached apparently from the Navicular bone, both are in fair condition. Bight Knee: Evidence of Periostitis involving the shaft of the Femur eight inches above the joint. Posterior surface.” Dr. Chmelik further states in said report that “There is a permanent disability ’ ’; that ‘ ‘ there is considerable atrophy „of • disuse of the small bones”; and that the case in his opinion was “properly and adequately treated.” The report is typewritten. Someone has also written in ink.at a different time and with ink of a different color from the ink used in the signature the following “75% of leg,” referring doubtless to the per cent of disability. The statement by Dr. Chmelik that the case was adequately treated is apparently denied by the claimant’s testimony as above detailed. Neither does the evidence as a whole satisfactorily prove any partial permanent disability. The claimant, according to the evidence, was unemployed because of said accident, from March 3,1933 to July 17, 1933. He has been re-employed in the same occupation and at the same wages from the latter date. The evidence shows that he still suffers some pain in his right leg, especially in going down stairs, and that “his right leg is swollen, to a certain extent more than his left leg.” Under general medical experience where there is no displacement of fragments in a break of the Os Calcis or Heel, and the latter is properly mobilized, the foot should heal with no permanent disability. In this case Dr. Schreffler reported that there was no displacement as evidenced by his X-ray examination six weeks after the date of injury. The record discloses that claimant, at the time of the injury, was the father of three children under the age of sixteen years. Under his wage scale of Thirty Three Dollars ($33.00) per week he would be entitled to a maximum of Eighteen Dollars ($18.00) per week by virtue of the three children under sixteen years of age, such compensation extending over a period of nineteen weeks, or a total of Three Hundred Forty Two Dollars ($342.00). From the record we believe the claimant was justified in availing himself of additional medical care, the cost thereof being stated by claimant to be One Hundred Dollars ($100.00). There is no sufficient showing in the record to justify an allowance for partial permanent disability. An award is therefore made to claimant for temporary total disability for nineteen weeks in the sum of Three Hundred Forty Two Dollars ($342.00); for additional expense incurred One Hundred Dollars ($100.00)— total award Four Hundred Forty Two Dollars, ($442.00).